 

EXHIBIT 10.1

[gmtletterheadsmall.jpg]

 

 

September 14, 2010




Mr. Aik Fun Chong

President & CEO

Global MobileTech, Inc.

1312 North Monroe, Suite 750

Spokane WA 99201




Dear Mr. Chong




Re:  Exclusive Marketing, Distribution & License Agreement dated March 15, 2010

        -------------------------------------------------------------------------------------------------------




Reference is made to the Exclusive Marketing, Distribution & License Agreement
(the “License Agreement”) between VyseTECH Asia Sdn Bhd and Trevenex Resources,
Inc. and  dated March 15, 2010.




This letter sets forth our understanding regarding an amendment to the
provisions of the License Agreement concerning the payment of the fee amounting
to US$500,000 within six months from March 15, 2010.   This amendment will be
effective as of the date hereof.  




The parties hereby agree to amend the License Agreement as follows:

 

3.

License Fees




3.1

 In consideration of rights granted by GRANTOR to GRANTEE under this Agreement,
GRANTEE will pay GRANTOR the following:




3.1.1   Five Hundred Thousand Dollars (US$500,000) as a one time fee no later
than March 15, 2011 which shall be non-refundable.  




3.1.2   Deleted.




This Amendment, together with the License Agreement, constitutes the final,
complete and exclusive statement of the agreement between the parties pertaining
to their subject matter and supersedes any and all prior and contemporaneous
understandings or agreements of the parties.

If the foregoing accurately sets forth our understanding, please so signify by
signing below and returning a copy of this letter, whereupon it will take effect
as an amendment to the License Agreement.







Yours sincerely

VYSETECH ASIA SDN BHD







/s/  Ponniah Alagan

Ponniah Alagan

Executive Director




ACCEPTED AND AGREED




Global MobileTech, Inc.







By:   /s/  Aik Fun Chong

Name:  Aik Fun Chong

Title:  Chief Executive Officer

Date:  September 14, 2010
